DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “the seat is made of a metal”, and the claim also recites “steel or sintered steel” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 12-14 recites the limitation "the pivot" in line 2.  There is insufficient antecedent basis for this limitation in the claim; “a pivot” is not previously recited in the claim(s). Claims 13-14 are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-10, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maki (U.S. Patent No. 5,626,518).
Regarding claim 1, Maki discloses a torsion damping device (Abstract, Fig. 1) for a vehicle transmission comprising a first rotary element (1, 11, 12) and a second rotary element (2, 3) which are able to move in rotation relative to one another (Column 2, lines 35-49) about an axis (Fig. 1-2; center axis of the hub 1) against the action of a spring (5) acting circumferentially between these, a seat (53, 54) being positioned on one end of the spring (5, Fig. 5), this seat (53, 54) comprising:
a frontal face (53a, 54a) designed to collaborate with the end of the spring (Fig. 5);
a dorsal face (53b, 54b) designed to rest against the first (1) and second (2, 3) rotary elements;
wherein the seat (53, 54) comprises a first axial guidance arrangement (53d) providing axial guidance between the first rotary element (1, 11, 12) and the seat (Column 5, lines 28-34; Fig. 4-5), and a second axial guidance arrangement (53c) providing axial guidance between the second rotary element (2, 3) and the seat (Column 5, lines 14-28).
Regarding claim 3, Maki discloses of the first axial guidance arrangement (53d) and the second axial guidance arrangement (53c), one is arranged only on a radially lower part of the seat (Fig. 6) and, of the first axial guidance arrangement (53d) and the second axial guidance arrangement (54c), the other is arranged only on a radially upper part of the seat (Fig. 6).
Regarding claim 4, Maki discloses the first axial guidance arrangement (53d) comprises a cavity (Fig. 8, in between the two protrusions 53d) formed between two axially offset walls of the first axial guidance arrangement (53d) and the second axial guidance arrangement (53c) comprises a protuberance (Fig. 7) exhibiting two axially offset walls of the second axial guidance arrangement (53c, the protrusion contains two walls on opposite sides of the protrusion 53c), the two walls of the first axial guidance arrangement (53d, Fig. 7) being distinct and radially spaced from the two walls of the second axial guidance arrangement (53c, Fig. 7).
Regarding claim 5, Maki discloses the first axial guidance arrangement (53d) comprises two guide studs (53d, Fig. 6-7), and the second axial guidance arrangement (53c) comprises one guide stud (53c, Fig. 6-7).
Regarding claim 6, Maki discloses there is a plane perpendicular to the axis of rotation (Fig. 1-2; center axis of the hub 1) passing both through the stud of the second axial guidance arrangement (53c) and through one of the two studs of the first axial guidance arrangement (53d).
Regarding claim 7, Maki discloses the two studs of the first axial guidance arrangement (53d) and the stud of the second axial guidance arrangement (53c) are radially spaced apart (Fig. 6-7).
Regarding claim 9, Maki discloses the second rotary element (2, 3) comprises two lateral disks (2, 3) which are secured to one another in terms of rotation, the guide stud (53c) of the second axial guidance arrangement (53c) being arranged axially between an edge face of one of the two lateral disks (21c, Fig. 4) and an edge face of the other of the two lateral disks (31c, Fig. 4);
the first rotary element (1) comprises a central disk (11, 12) coaxial with the lateral disks (2, 3) and arranged between the two lateral disks (2, 3, Fig. 2), an edge face of the central disk (11, 12) being arranged axially between the two guide studs (53d) of the first axial guidance arrangement (Fig. 4).
Regarding claim 10, Maki discloses the two guide studs (53d) of the first axial guidance arrangement (53d) each define a guidance surface (Inner walls formed by the guide stubs 53d forming the cavity, Fig. 4-5), these two guidance surfaces being arranged axially facing one another (Fig. 5) and separated by a distance corresponding substantially to the thickness of the central disk (11, Fig. 4-5) such that these guidance surfaces are suited to axial guidance between the seat (53) and the central disk (11, Fig. 4-5);
the guide stud (53c) of the second guidance arrangement (53c) defines two guidance surfaces (see Figure below), these two guidance surfaces being separated by a distance corresponding substantially to the separation between the two lateral disks (21b, 31b) such that these guidance surfaces (see Figure below) are suited to axial guidance between the seat (53) and the two lateral disks (2, 3, 21, 31, Fig. 4).

    PNG
    media_image1.png
    355
    462
    media_image1.png
    Greyscale

Regarding claim 15, Maki discloses the seat (53, 54) comprises two notches (see Figure above) arranged axially one on each side of the guide stud (53c, Fig. 6-7).
Regarding claim 16, Maki discloses the second axial guidance arrangement (53c) comprises just one single guide stud (53c, Fig. 6-7).
Claims 1, 5, 8-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Despres (U.S. Patent No. 5,803,442).
Regarding claim 1, Despres discloses a torsion damping device (Abstract, Fig. 1) for a vehicle transmission comprising a first rotary element (14B, 25) and a second rotary element (14A, 23) which are able to move in rotation relative to one another (Column 3, lines 30-37) about an axis (A, Fig. 1-2) against the action of a spring (22, 22’) acting circumferentially between these, a seat (32) being positioned on one end of the spring (Fig. 1), this seat (32) comprising:
a frontal face (33, Fig. 3) designed to collaborate with the end of the spring (Column 4, lines 16-30);
a dorsal face (34, Fig. 3) designed to rest against the first (14B) and second (14A) rotary elements (Column 4, lines 31-48);
wherein the seat (32) comprises a first axial guidance arrangement (45, see Figure below) providing axial guidance between the first rotary element (Column 5 line 66-Column 6 line 6) and the seat, and a second axial guidance arrangement (45, see Figure below) providing axial guidance between the second rotary element and the seat (Column 5 line 66-Column 6 line 6).

    PNG
    media_image2.png
    386
    336
    media_image2.png
    Greyscale

Regarding claim 5, Despres discloses the first axial guidance arrangement (45, see Figure above) comprises two guide studs (45), and the second axial guidance arrangement (45, see Figure above) comprises one guide stud (45).
Regarding claim 8, Despres discloses the seat (32) is made of a metal such as steel or sintered steel (Column 1 lines 56-61), and the guide studs (45) have dimensions (Fig. 3-4) making them suitable for being obtained by cold heading.
Regarding claim 9, Despres discloses the second rotary element (14A) comprises two lateral disks (23, Fig. 2) which are secured to one another in terms of rotation (Column 3, lines 38-45), the guide stud (45) of the second axial guidance arrangement (see Figure above) being arranged axially between an edge face of one of the two lateral disks (Column 5 line 66-Column 6 line 6) and an edge face of the other of the two lateral disks (Column 5 line 66-Column 6 line 6);
the first rotary element (14B) comprises a central disk (25) coaxial with the lateral disks (23, Fig. 2) and arranged between the two lateral disks (23, Fig. 2), an edge face of the central disk (25) being arranged axially between the two guide studs (45) of the first axial guidance arrangement (see Figure above; Column 5 line 66-Column 6 line 6).
Regarding claim 11, Despres discloses the dorsal face (34) of the seat (32) is designed to press against the first (14B) and second (14A) rotary elements via a pivot (34, 43) that allows the seat (32) to pivot (Column 4, lines 7-12) with respect to the first (14B) and second (14A) rotary elements (Column 4 line 66-Column 5 line 6) , the first axial guidance arrangement (see Figure above) and the second axial guidance arrangement (see Figure above) being arranged one on each side of the pivot (43).
	Regarding claim 12, Despres discloses the pivot (34, 43) comprises a cylinder portion (36) projecting from the dorsal face (34) of the seat (32) and extending axially, and in that the device comprises, for each spring (22, 22’), an opening (29, 30, Fig. 1) in each of the lateral (23) and central (25) disks, these three openings (29, 30) being arranged substantially facing one another so that the spring (22, 22’) sits in these openings (29, 30, Fig. 1), each of the openings (29, 30) comprising a pivot notch (38, 39, Fig. 1) designed to collaborate with the pivot (34, 43) of the seat (32).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osumi (US 2017/0276211).
Regarding claim 1, Osumi discloses a torsion damping device (Abstract, Fig. 1) for a vehicle transmission comprising a first rotary element (11) and a second rotary element (12) which are able to move in rotation relative to one another (Paragraph 0020) about an axis (A, Fig. 1) against the action of a spring (14) acting circumferentially between these, a seat (21, 22) being positioned on one end of the spring (14, Fig. 1-2), this seat (21, 22) comprising:
a frontal face (21b) designed to collaborate with the end of the spring (Fig. 2);
a dorsal face (21a) designed to rest against the first (11) and second (12) rotary elements;
wherein the seat (21, 22) comprises a first axial guidance arrangement (21a2) providing axial guidance between the first rotary element (11, Paragraph 0028, Fig. 2) and the seat, and a second axial guidance arrangement (21a1) providing axial guidance between the second rotary element (12) and the seat (Paragraph 0028).
	Regarding claim 2, Osumi discloses the first axial guidance arrangement (21a2) is designed to provide axial guidance only between the first rotary element (11) and the seat (21, Paragraph 0040), and the second axial guidance arrangement (21a1) is designed to provide axial guidance only between the second rotary element (12) and the seat (21, Paragraph 0039).
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 would be allowable for disclosing the openings in the lateral disks each comprise a cavity facing one of the guide studs of the first axial guidance arrangement, so that the two guide studs of the first axial guidance arrangement are separated from the lateral disks. It would not have been obvious to modify Despres with a cavity to separate the first axial guidance from the lateral disks because Despres discloses preventing the spring seats from escaping the housings for the springs (Column 6, lines 7-13).
Claim 14 would be allowable for disclosing the opening in the central disk comprises a cavity facing the guide stud of the second axial guidance arrangement so that the guide stud of the second axial guidance arrangement is separated from the central disk whatever the angle of pivoting of the seat. It would not have been obvious to modify Despres with a cavity so that the guide stud of the second axial guidance arrangement is separated from the central disk because Despres discloses the second axial guidance arrangement (45) locates the spring seats axially on the central disk (25, Column 6, lines 7-13).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./
Examiner, Art Unit 3678   

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678